Citation Nr: 0830082	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-39 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether a claim of entitlement to service connection for 
a bilateral hearing loss disability should be reopened and, 
if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction was thereafter 
transferred to the RO in Buffalo, New York.

In a letter received in September 2006, the veteran requested 
a videoconference hearing as well as a formal hearing at the 
RO.  In a writing received in February 2007, the veteran 
stated that he would rather have an informal conference with 
the Decision Review Officer (DRO) and his representative 
instead of a formal hearing chaired by the DRO.  He indicated 
that he possibly would later decide to have a Travel Board or 
Board videoconference hearing.  The record contains the 
report of an informal conference with the DRO and the 
representative in February 2007.  

In a written statement submitted in November 2007, the 
representative stated that the veteran had withdrawn his 
request for a Travel Board hearing and that the veteran 
wished his appeal to be forwarded to the Board as soon as 
possible because he had nothing further to submit in the 
matters on appeal.  In view of the foregoing, the Board 
considers all requests for a Board hearing to have been 
withdrawn.

The July 2003 rating decision on appeal also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for a bilateral foot disability.  The 
veteran perfected an appeal as to these two issues in 
November 2004, but those issues were resolved by a DRO 
decision in June 2007, granting service connection for both 
of the claimed disabilities.  







FINDINGS OF FACT

1.  A chronic back disorder was not present until more than 
one year after the veteran's discharge from service, and no 
current back disability is etiologically related to service.

2.  In an unappealed May 1998 rating decision, the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss disability.

3.  The evidence associated with the claims files subsequent 
to the May 1998 rating decision is cumulative or redundant of 
the evidence previously of record or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has no current back disability resulting from 
a disease or injury incurred in or aggravated by active duty, 
and the incurrence or aggravation of arthritis of the back 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
Kent-compliant notice, by letter mailed in December 2001, 
prior to the initial adjudication of the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for a back disability and 
reopening of the claim for service connection for hearing 
loss disability is not in order.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claims is no more than harmless error.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  Although the veteran was not afforded a VA 
examination to determine the etiology of his claimed back 
disability, the Board has determined that no such examination 
is required in this case because the medical evidence 
currently of record is sufficient to decide the claim and 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate the claims.  
Moreover, VA is not obliged to provide a VA examination in 
response to a claim to reopen if new and material evidence to 
reopen a claim has not been received.  See 38 C.F.R. 
§ 3.159(c)(4).

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in 


service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks to establish service connection for his 
back disability, claimed as a back condition with herniated 
disc.

Service medical records show that the veteran complained of 
lower back pain and was diagnosed with musculoskeletal pain 
in December 1972.  Service medical records are otherwise 
negative for evidence of a back disability, and the report of 
a January 1973 separation examination shows that the 
veteran's back was found to be normal.  In addition, there is 
no post-service medical evidence of a back disability until 
approximately 15 years following the veteran's discharge from 
service or medical evidence of a nexus between any back 
disability and the veteran's active service.  Moreover, the 
report of a March 1990 VA examination in connection with an 
unrelated matter notes that the veteran had injured his back 
by lifting a garbage can while working on a temporary job, 
presumably after military service.  In view of the absence of 
evidence of a chronic back disorder in the service medical 
records, the normal findings on the separation examination, 
and the absence of any post-service medical evidence of a 
back disability until many years after service or suggesting 
that the veteran's back disability is etiologically related 
to service, the Board must conclude that service connection 
is not warranted for this disability.

In reaching this decision, the Board has considered the 
veteran's statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the veteran's 
claim because the preponderance of the evidence is against 
the claim.  

Claim to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Analysis

The veteran claims that his bilateral hearing loss disability 
is related to his active service.

Entitlement to service connection for hearing loss was denied 
in an unappealed rating decision of May 1998 based on the 
absence of medical evidence showing that the veteran had 
hearing loss disability.

The only pertinent medical evidence of record subsequently 
received is the report of an August 2001 VA audiological 
evaluation.  The veteran's sole complaint was that he was 
"unsteady at times."  The examiner reported that the 
veteran's hearing was essentially normal except for a mild 
bilateral very high frequency sensorineural loss of 
sensitivity.  Speech discrimination ability was reported to 
be within normal limits.  The diagnosis was that the 
veteran's hearing was normal for communication.  This report 
does not show that the veteran was found to have hearing loss 
disability.  In this regard, the Board notes that impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).  Moreover, there is no indication in this report that 
the veteran's very high frequency hearing impairment is in 
any way related to his active service.  Therefore, this 
report is not so significant that it must be considered to 
fairly consider the merits of the veteran's claim.

The veteran's statements have also been added to the record, 
but they are also not so significant that they must be 
considered to fairly consider the merits of the claim because 
lay persons, such as the veteran, are not competent to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, reopening of the claim is not in order.


ORDER

Entitlement to service connection for a back disability is 
denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the veteran's claim for 
service connection for bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


